DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract describes a strain sensor, however the abstract does not describe an improvement made by the strain sensor to the art.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain Sensor for Medical Devices with Improved Measurement Sensitivity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang US9700258.
Regarding claim 1, Jiang discloses a strain sensor (apparatus-2) for capacitive strain measurement, the strain sensor comprising: two conductor elements (transducer means-6 include 
Regarding claim 3, Jiang discloses said two conductor elements (transducer means-6 include capacitive members-18 and 20) are positioned opposing one another in a spacing direction (See Fig 1a-1e). (See also Col 5 line 50 – Col 7 line 22)
Regarding claim 4, Jiang discloses a liquid film between said two conductor elements. (Col 6 line 4-63)
Regarding claim 5, Jiang discloses two conductor elements (transducer means-6 include capacitive members-18 and 20) may be charged electrostatically during an operation of the strain sensor. (See also Col 5 line 50 – Col 7 line 22, See Figs 1a-3b)
Regarding claim 6, Jiang discloses each conductor element (transducer means-6 include capacitive members-18 and 20) has a metal that forms an oxide layer on a surface of said conductor element. (Col 6 line 33-63)
Regarding claim 7, Jiang discloses two conductor elements (transducer means-6 include capacitive members-18 and 20) have surfaces facing one another and said are covered with an electrical insulation. (Col 6 line 33- Col 7 line 43)
Regarding claim 8, Jiang discloses electrical insulation is an organic film or an inorganic coating. (Col 7 line 1- 66)
	Regarding claim 9, Jiang discloses said two conductor elements (transducer means-6 include capacitive members-18 and 20) are positioned opposing one another in a spacing direction (See Figs 1a-1e), each of said two conductor elements has a thickness in the spacing direction, and the thickness of each conductor element is less than one length and one width of the respective said conductor element along a plane perpendicular to the spacing direction. (See also Col 5 line 50 – Col 7 line 43)
	Regarding claim 14, Jiang discloses  said first conductor element (member-18) is arranged on a first substrate (first part-8) and/or said second conductor element (member-20) is arranged on a second substrate (second part-10). (See also Col 5 line 50 – Col 7 line 43)
	Regarding claim 17, Jiang discloses a medical device (See Figs 13-18) , comprising a body and at least one strain sensor according to claim 1, wherein said strain sensor (apparatus-2) is configured for measuring at least one of an extension or compression of said body.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang US9700258 in view of Rodriquez et al US7610089 (hereinafter “Rodriquez”).
Regarding claim 18, Jiang discloses a strain sensor according to claim 1. (See also Col 5 line 50 – Col 7 line 22)
However, Jiang fails to disclose a balloon catheter, comprising a balloon with a strain sensor. Rodriquez discloses a balloon catheter, comprising a balloon with a strain sensor. (Col 11 line 24- Col 12 line 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Rodriquez into Jiang for the purpose of increasing detection accuracy. The modification would allow for a more sensitive device to user movement during operational use.
Allowable Subject Matter
Claims 2, 10-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Jiang and Rodriquez do not teach, or fairly suggest, a first spring element connecting said first conductor element to a first attaching region of the strain sensor; a second spring element connecting said second conductor element to a second attaching region of the .
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855